DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on June 4, 2021, has been entered and acknowledged by the Examiner. 
	Claims 1-11 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-8 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klein et al (20180370196, cited by Applicant), Klein hereinafter.
Regarding claim 1, Klein discloses light emission device comprising: a light source (20, ¶ [66], fig. 2A) irradiating excitation light; and a window glass (100) emitting visible light through incident radiation of the excitation light and being attached to a vehicle side door (¶ [83]), the window glass (100) emitting the light by irradiation with the excitation light depending on an opening/closing state of the vehicle side door (¶ [84]), wherein the window glass (100) is a side glass, wherein the window glass (100) 
Regarding claim 2, Klein discloses that the window glass (100) comprises a transparent plate (10, ¶ [66], fig. 1A).
Regarding claim 4, Klein discloses that the excitation light enters from the outer peripheral surface side of the window glass (100) (fig. 2A).
Regarding claim 5, Klein discloses that the window glass (100) emits light by irradiation with the excitation light when the vehicle side door is opened (¶ [84]).
Regarding claim 6, Klein discloses a vehicle side door comprising the light emission device according to claim 1 (¶ [84]).
Regarding claim 7, Klein discloses a notification method for notifying a person outside a vehicle that a vehicle side door is present, comprising: providing a light source (20, ¶ [66], fig. 2A) irradiating excitation light; and a window glass (100) that emits visible light through incident radiation of the excitation light, wherein the window glass (100) is attached to a vehicle side door (¶ [83]), wherein the window glass (100) is a side glass, wherein the  window glass (100) emits light by irradiation with the excitation light depending on an opening/closing state of the vehicle side door (¶ [84]), wherein the window glass (100) has an outer peripheral end part (6), wherein the window glass (100) emits the light only through the outer peripheral end part (6), and wherein at least a rear end part of the outer peripheral end part (6) emits the light (fig. 2A).
Regarding claim 8, Klein discloses that the window glass (100) comprises a transparent plate (10, ¶ [66], fig. 1A).
claim 10, Klein discloses that the excitation light enters from the outer peripheral surface side of the window glass (100) (fig. 2A).
Regarding claim 11, Klein discloses that the window glass (100) is capable of emitting light by irradiation with the excitation light when the vehicle side door is opened (¶ [84]).

Allowable Subject Matter
Claims 3 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.
Regarding claim 3, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 3, and specifically comprising the limitation directed to the window glass has a multilayer structure comprising a laminate of at least one transparent plate and a resin film, and the resin film comprises a resin and a fluorescent material capable of emitting visible light through incident radiation of excitation light.
Regarding claim 9, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 9, and specifically comprising the limitation directed to the window glass has a multilayer structure comprising a laminate of at least one transparent plate and a resin film, and the resin film comprises a resin and a fluorescent material capable of emitting visible light through incident radiation of excitation light.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M DIAZ/Examiner, Art Unit 2879 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878